Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: ‘145’ and ‘180’.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “’125’” has been used to designate both a side and a direction.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to under 37 CFR 1.74 because: reference character 185 is used to denote both a direction and a rigid support while reference character 160 is used to denote both a device aperture and a viewing aperture.  
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not appear to have antecedent basis for “power cord” or “third aperture”.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 10-20 been renumbered 9-19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, “the pillow structure” lacks antecedent basis within the claim. It is therefore, not clear as to what “the pillow structure” refers.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermansen 1,746,833.    Hermansen discloses, Fig. 1 for example, a pillow to block light that causes glare on a display, comprising:
	a pillow ‘K’ having a volume at least partially filled with cushioning materials;
	a structure ‘F’ having one or more sidewalls 32 foldably coupled to the pillow structure and configured to form a conduit, the structure further includes

	at least one second aperture, (between 33), positioned on a second and opposite end of the structure configured to encompass the display.  
2. The one or more sidewalls further comprises a fold line configured to expand and contract said one or more sidewalls, (fold line is where the one or more sidewalls 32 fold or bend).
3. The first aperture further comprises at least one edge configured to create a seal to block ambient light, (e.g., edge of 38).
5. Said at least one edge is configured to be goggle shaped, (by virtue of the indent along the edge of 38).
6. A bottom of the conduit is formed of a bottom side of the pillow structure.
7. The at least one second aperture is configured to enable insertion of the display therein the structure.
8. The at least one second aperture is configured for hand insertion therein, to operate the device.
9. The one or more sidewalls further comprises a third aperture, (second aperture between 33, 33), configured to enable access therein of the device’s power cord.
10. Said fold line is configured to contract the one or more sidewalls for storage of the structure atop one side of the pillow, (the Hermansen sidewalls are capable being folded to stack above the pillow ‘K’).
As to claim 11, Hermansen discloses a pillow to block light that causes glare on a display comprising:

	a structure having one or more sidewalls 32 configured to form a conduit, the structure further includes
	a first aperture, (front portion), positioned on a first end of the structure configured to conform to the user’s face;
	a bottom positioned on a second and opposite end of the structure configured to form a base to the structure, the bottom being an integrated surface of the pillow ‘K’; and
	at least one second aperture, (between 33), positioned on a second and opposite end of said structure configured to enable insertion of the display therein said structure.

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                     /MICHAEL SAFAVI/                                                                     Primary Examiner, Art Unit 3631                                                                                                                                   










MS
March 16, 2022